Case 2:18-cv-13120-AJT-DRG ECF No. 14 filed 01/15/19                  PageID.370       Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN




 Versa Pro Group, LLC,

                                   Plaintiff(s),
 v.                                                    Case No. 2:18−cv−13120−AJT−DRG
                                                       Hon. Arthur J. Tarnow
 LinTech Global, Inc.,

                                   Defendant(s),



                                NOTICE OF MOTION HEARING

   You are hereby notified to appear before District Judge Arthur J. Tarnow at the United
States District Court, Theodore Levin U.S. Courthouse, 231 W. Lafayette Boulevard, Detroit,
Michigan. Please report to Room 111. The following motion(s) are scheduled for hearing:

                Sealed Motion − #7

      • MOTION HEARING: May 2, 2019 at 11:00 AM



                                      Certificate of Service

   I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
record were served.

                                               By: s/M. Lang
                                                   Case Manager

Dated: January 15, 2019
